Citation Nr: 1227431	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits payable due to service-connected cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1978.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in January 2012, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case in January 2012, and that remand contains discussion of the appellant's contentions and some of the most pertinent applicable laws and regulations.  The January 2012 Board remand also discusses that the Veteran served in Thailand for one year from January 1971 to January 1972, and was based at Udorn Royal Thai Air Force Base.  The January 2012 Board remand further discusses guidance provided in a VBA Fast Letter 09-20 and a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  VBA has indicated that if a veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

As discussed in the January 2012 Board remand, the appellant has submitted a copy of a section from a declassified Department of Defense (DoD) Report titled 'Project CHECO Southeast Asia Report: Base Defense in Thailand' with information potentially pertinent to the claim on appeal.  This report, consistent with VBA Fast Letter 09-20, contains several references to the use of herbicides within fenced perimeters of allied bases in Thailand during the pertinent era.  Moreover, significantly, the report specifically refers to "Udorn RTAFB" (the Veteran's documented primary location during service in Thailand) as a location in which "the perimeter was also very close to the aircraft at several points," and refers to inadequate space available for defense of the aircraft, including a quote from a security police chief that "We are just too small!"  This characterization of the Udorn RTAFB location suggests that the perimeter at that base may have been in unusually close proximity to core areas of the base, including the location of aircraft.  The Board also observes that the Veteran's performance evaluation reports suggest that he may have traveled by aircraft to various locations in Thailand as part of his duties, including a performance evaluation report describing a particular instance of the Veteran boarding a plane to resolve an issue in another location.

The Board remanded the case with directions for the RO to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to request verification of the claimed herbicide exposure in Thailand.  The Board expressly directed that this request:

should include the information presented in the evidence submitted by the appellant, including the information in the Project CHECO report indicating that Udorn RTAFB may have been unusually small such that its perimeter was unusually near to aircraft and perhaps the core areas of the base.

The Board notes that the documentation of the RO's consequent January 2012 inquiry to the JSRRC does not permit a clear determination that the remand directives were adequately completed.  In this regard, the claims-file contains a printout of an internet web-form for JSRRC inquiries.  It appears that the entirety of the information provided was typed into one of the form's text-boxes, and only a portion of that information text is visible in the printout (the rest being browsable through use of a scroll bar on the web-form, but entirely inaccessible to review of the printout in the claims-file).  The Board finds no indication in the small section of visible text that the inquiry included the key information in the Project CHECO report indicating that Udorn RTAFB may have been unusually small such that its perimeter was unusually near to aircraft and perhaps the core areas of the base.  In any event, the JSRRC response to the inquiry does not acknowledge, reference, or address such information.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the January 2012 web-form inquiry used a standardized request for verification of "Agent Orange" exposure.  As the Board is unable to review the specific information and questions presented to the JSRRC by the RO, it is unable to conclude that the broader nature of the essential inquiry was conveyed to the JSRRC (that the inquiry should concern determining whether the Veteran was likely exposed to any herbicide, and even likely exposure to a commercial herbicide rather than a tactical herbicide agent would be of potential relevance in this case).

The February 2012 response from the JSRRC simply indicates that a review of "available historical information" from the Veteran's unit in Thailand "does not report on [the Veteran's] or the unit's, proximity to the base perimeters."  It does not appear that this response contemplates the information of record (referenced by the Board's remand and remand directive) that the Department of Defense at one point characterized Udorn RTAFB as distinctly featuring a perimeter in unusually close proximity to core areas of the base, including the location of aircraft.  This was a key matter of interest behind the Board's January 2012 remand of this case, and the Board seeks a clear response addressing the subject of the Board's inquiry: even without a specific assignment to the base perimeter, did the Veteran's service at Udorn RTAFB likely place him near the perimeter of the base, considering the information suggesting that this specific base had an unusually small perimeter which came close to certain core areas?

Additionally, even in the event that VA should hypothetically accept the contention that the Veteran was exposed to herbicides during his service in Thailand, the outcome of this appeal may turn on any obtainable information regarding the chemical contents of the herbicides to which he may have been exposed.  Respiratory cancers are presumptively linked to exposure to certain herbicides under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The definition of herbicides for which the presumption applies features "specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 CFR § 3.307(a)(6)(i).

The limited information currently available to the Board's review indicates that the herbicides used at Udorn RTAFB were not tactical herbicides, and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer were used.  In light of the appellant's contentions, the Board believes that the RO should undertake the steps necessary to make a determination as to whether the Veteran was exposed to any herbicide during his service,  and whether any herbicide he was exposed to may have been a cause of the his death.  Before an adequately informed decision can be made in this case, the RO should make a determination taking into account all available and obtainable information concerning the Veteran's duties (including his traveling from the base by plane) and the details of Udorn RTAFB's layout and size (such as the information indicating that the base perimeter was unusually near to the airplanes, that the perimeter was unusually small, and that the perimeter may have been a site of commercial herbicide use) as to whether the Veteran was likely exposed to herbicides (including commercial herbicides) during his service at Udorn RTAFB in 1971.

A new inquiry to the JSRRC (or to any appropriate official source of information) presents the opportunity to specifically seek any obtainable information concerning the nature of any commercial herbicides used at the Veteran's location.  The new inquiry to the JSRRC should seek a determination as to whether any herbicides used at Udorn RTAFB when the Veteran was stationed there contained any of the specific chemicals set out in 38 CFR § 3.307(a)(6)(i).

The issue of entitlement to burial benefits payable due to service-connected cause of death is inextricably intertwined with the other issue on appeal, therefore this issue must also be returned to the RO/AMC for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented in the evidence submitted by the appellant, including the information in the Project CHECO report indicating that Udorn RTAFB may have been unusually small such that its perimeter was unusually near to aircraft and perhaps the core areas of the base.  The RO should ensure that documentation of this JSRRC inquiry is added to the claims-file that includes the complete content of the inquiry and the information provided to the JSRRC by the RO.

The RO should attempt to obtain a response that addresses whether the Veteran's service, even without a specific assignment referencing the base perimeter, likely placed the Veteran near an herbicide-treated perimeter of Udorn RTAFB (in light of the information suggesting that this specific base had an unusually small perimeter which came close to certain core areas).

2.  The RO should also contact the JSRRC (or any other appropriate official source of information) to specifically request a determination as to whether any herbicides used at Udorn RTAFB when the Veteran was stationed there contained any of the specific chemicals set out in 38 CFR § 3.307(a)(6)(i); ("specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram").

3.  After completing any other available steps deemed necessary to make a determination as to whether the Veteran was exposed to any herbicide during his service, the RO should make a clear determination as to whether the Veteran was exposed to herbicides (including commercial herbicides) during his service at Udorn RTAFB in 1971.  This determination should take into account all available and obtainable information concerning the Veteran's duties (including his traveling from the base by plane) and the details of Udorn RTAFB's layout and size (such as the information indicating that the base perimeter was in some places unusually near to the airplanes, that the perimeter was unusually small, and that the perimeter may have been a site of commercial herbicide use).

If the RO determines that the Veteran was likely exposed to herbicides, the RO should further undertake any development necessary to determine whether the particular herbicides involved are etiologically linked to the Veteran's death, as necessary for readjudication of the issue on appeal.

4.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

